PER CURIAM.
Charles Feiler appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, alleging that he is entitled to relief under the supreme court’s decision in Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the trial court’s order in all respects.
In his initial brief, Feiler raised an additional claim regarding gain time credit which he failed to raise in his motion for postconviction relief filed in the trial court. We point out that because Feiler did not include this claim in his motion filed in the trial court, we cannot address this issue on appeal. Furthermore, Feiler must first exhaust administrative remedies through the Department of Corrections. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000). If Feiler is not satisfied with the ruling of the Department, he can then file a petition for writ of mandamus with the appropriate circuit court. See Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed.
BLUE, A.C.J., and FULMER and GREEN, JJ., concur.